Citation Nr: 0808339	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to August 23, 2004 
for a grant of service connection for erectile dysfunction.

2.  Entitlement to an effective date prior to August 23, 2004 
for special monthly compensation based on loss of use of a 
creative organ.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to May 1970 
and from January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision rendered by the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  On August 23, 2004, VA received the veteran's claim of 
entitlement to service connection for erectile dysfunction 
and special monthly compensation based on loss of use of a 
creative organ.

2.  The RO granted the claims in a May 2005 rating decision, 
at which time an effective date of August 23, 2004 was 
assigned.

3.  No communication or medical record prior to August 23, 
2004, may be interpreted as an informal claim of entitlement 
to service connection for erectile dysfunction or for special 
monthly compensation based on loss of use of a creative 
organ.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than August 23, 2004 for the grant of service connection for 
erectile dysfunction.  38 U.S.C.A. §§ 5103, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.158, 3.159, 3.400 
(2007).

2.  The criteria are not met for an effective date earlier 
than August 23, 2004 for the grant of special monthly 
compensation based on loss of use of a creative organ.  38 
U.S.C.A. §§ 5103, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.158, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to an earlier effective 
date for awards of entitlement to service connection for 
erectile dysfunction and for special monthly compensation 
based on loss of use of a creative organ.  Specifically, he 
contends that he has taken medication for his service-
connected post-traumatic stress disorder since 1998, and 
given that the VA examiner stated the medication was the 
cause of his erectile dysfunction, the effective date should 
be the date he began taking the medication.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from his final 
period of active service in March 1991.  It is not in dispute 
that he failed to submit a claim of entitlement to service 
connection for erectile dysfunction and special monthly 
compensation within one year from his discharge.  Therefore, 
assignment of an effective date back to the day following 
discharge is not possible.  Instead, the appropriate 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).

Here, the RO received the veteran's application for the 
benefits sought on appeal on August 23, 2004.  Thus, that 
date serves as the date of claim.  Although the evidence of 
record does not reveal an exact date upon which the 
entitlement arose, the Board notes that such information is 
not required in order to conclude that the August 23, 2004, 
date selected by the RO is the earliest possible effective 
date.  The reason for this is that, if the entitlement arose 
prior to August 23, 2004, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after August 23, 2004, would 
not entitle the veteran to an earlier effective date.

The Board has also considered whether any evidence of record 
prior to August 23, 2004, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2007).

Moreover, in determining when a claim was received, the Board 
must review all communications in the claim's file that may 
be construed as an application or claim.  38 U.S.C.A. § 
7104(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon review of the record, it is noted that the veteran wrote 
a statement in June 2001, received on October 17, 2001, in 
which he stated that he was unable to have sex.  Resolving 
all reasonable doubt in the veteran's favor, this is 
construed as an informal claim as to the benefit sought here 
on appeal.  Thus, October 17, 2001, is the new date of claim 
here.  However, this still fails to enable an earlier 
effective date because the standard is the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  Here, the 
objective evidence demonstrating erectile dysfunction and 
impotence is seen in a VA examination dated in April 2005.  
This does not precede the August 23, 2004 effective date 
presently in effect and therefore does not enable an earlier 
effective date here. 

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's August 2004 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for a lumbar spine disability was filed 
earlier than June 14, 2001. 38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993). 

In sum, the presently assigned effective date of August 23, 
2004, is appropriate and there is no basis for an award of 
service connection for erectile dysfunction, or an award of 
special monthly compensation for loss of use of a creative 
organ prior to that date.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  Thus, because the 
notice that was provided in September 2004 before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the Dingess requirements, in an October 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the identified VA 
clinic records.

In addition, the appellant was afforded a VA medical 
examination in April 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




ORDER

Entitlement to an effective date prior to August 23, 2004 for 
a grant of service connection for erectile dysfunction is 
denied.

Entitlement to an effective date prior to August 23, 2004 for 
special monthly compensation based on loss of use of a 
creative organ is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


